SECOND AMENDMENT

TO THE

ARCADIA RESOURCES, INC. 2006 EQUITY INCENTIVE PLAN



THIS SECOND AMENDMENT (this "Amendment") is made as of this 27th day of January,
2009, to the Arcadia Resources, Inc. 2006 Equity Incentive Plan, as amended by
an Amendment dated July 13, 2007 (the "Plan").



RECITALS

:





WHEREAS

, Section 16 of the Plan provides that the Board of Directors (the "Board") of
Arcadia Resources, Inc., a Nevada corporation (the "Company") shall have the
complete power, authority and right, at any time, to amend, suspend or terminate
the Plan in any respect which it may deem to be in the best interests of the
Company; provided, however, to shareholder approval in certain specific
instances; and





WHEREAS

, the Board desires to amend the Plan in order to increase the authorized number
of shares available for issuance under the Plan; and





WHEREAS

, in accordance with Section 16 of the Plan and federal income tax rules
governing incentive stock options, stockholders of the Company are required to
approve a Plan amendment that increases the maximum aggregate number of shares
to be issued under the Plan; and





WHEREAS

, the Board has determined that it is within its authority under the Plan to
amend the Plan as set forth herein, that such amendment is desired and
appropriate at this time and that the effectiveness of such amendment shall be
subject to stockholder approval; and





WHEREAS

, the undersigned has been authorized by the Board to execute this Amendment on
the Board's behalf.





AMENDMENT:



NOW, THEREFORE, the Plan is hereby amended as follows:

    Section 4.2
    is hereby deleted and replaced in its entirety with the following:

    4.2 Number of Shares. Subject to the provision of Section 13, the maximum
    number of Shares which may be issued under the Plan shall be equal to five
    percent (5%) of the authorized shares of common stock of the Company as of
    the date the Plan (as amended by this Amendment) is approved by the
    Company's stockholders. All of such Shares may be used for Incentive Stock
    Options. The Company shall at all times with the Plan (as amended by this
    Amendment) is in effect reserve such number of Shares necessary to satisfy
    all outstanding Awards.

    

 1.  Any inconsistent provisions of the Plan shall be read consistent with this
    Amendment.

    Except as amended above, each and every other provision of the Plan, as
    effective immediately prior to this Amendment, shall remain in full force
    and effect without change or modification.

 2. The Effective Date of this Amendment shall be January 27, 2009.

IN WITNESS WHEREOF, the undersigned, being authorized by the Board to execute
this Amendment in evidence of the adoption of this Amendment by the Board, has
executed this Amendment as of the date first written above.



 

ARCADIA RESOURCES, INC.





By: /s/ Matthew R. Middendorf

Matthew R. Middendorf

Chief Financial Officer





 